Notice of Pre-AIA  or AIA  Status


DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of June 16, 2021.  Claims 1-17 and 19 are pending and have been examined. The rejections are stated below.

Response to Amendment/Arguments
2. 	Applicant’s arguments concerning 35 U.S.C. 101 have been considered and are persuasive so therefore the rejection has been withdrawn.  Applicant’s arguments concerning 35 U.S.C. 102/103 rejections are moot in view of new ground of rejection. 

Claim Interpretation
3.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  


Intended Use
4.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 1 recites “at least one power distribution unit connectable to an energy source and to one or more energy-consuming devices, and adapted to measure energy distribution from the energy source through the power distribution unit”. The limitation of “adapted to measure energy distribution from the energy source through the power distribution unit” is intended use and not given patentable weight. 
	Claim 1 recites “a command to disable power supply”. The limitation of “a command to disable power supply” is intended use and not given patentable weight. 
	Claim 1 recites “to record energy usage by the particular authorized user and groupings of users including the particular authorized user” is intended use and not given patentable weight. 
Claim 3 recites “to derive estimates of greenhouse gas emissions associated therewith using information received and stored by the server” which is intended use and not given patentable weight. 
	Claim 5 recites “to derive estimates of greenhouse gas emissions associated for said authorized users based on the bank account data” which is intended use and not given patentable weight. 
	Claim 6 recites “to present an identifying device adapted to identify an intending user” which is intended use and not given patentable weight.
	Claim 7 recites “to enter or derive from an identifying item information identifying an intending user and to transfer the said information wirelessly to the said power distribution unit” which is intended use and not given patentable weight.
	Claim 8 recites “to send a message to the at least one server seeking authentication as an authorized user by the server and actuation of a said power distribution unit allocated to the authorized user” which is intended use and not given patentable weight.
	Claim 10 recites “to authenticate the intending user as an authorized user and to send a command to the power distribution unit comprising the RFID tag to enable provision of power therefrom” which is intended use and not given patentable weight.
	Claim 12 recites “to receive identification data of an intending user from the device” which is intended use and not given patentable weight.




	






Means-Plus-Function
5.	Claim 1 recites:
“…the apparatus has software adapted to enable and disable…”.
6.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a second robotic node”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Means-Plus-Function
7.	Claim 1 recites:
“…a command to enable energy supply and a command to disable power supply…”.
The claim limitations above do not use the word “means” but 2.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a second robotic node”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Means-Plus-Function
8.	Claims 1 and 2 each recite:
“…software on the server is adapted to…”.
The claim limitations above do not use the word “means” but 2.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a second robotic node”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 6-7, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. [US Pub No. 2011/0314320 A1] in view of Cherry et al. [US Pub No. 2015/0206148 A1].


11.	Regarding claims 1 and 19, Chang discloses An apparatus for controlling and measuring usage of energy in a facility occupied by users of energy-consuming devices comprising::
at least one power distribution unit connectable to an energy source and to one or more energy-consuming devices, and adapted to measure energy distribution from the energy source through the power distribution unit (0012, 0017);
a server in communication with the power distribution via a data network, so as to receive through the data network data on energy distributed by the or each power distribution units to the energy-consuming devices (database server 0013-0015, 0017),
wherein:
a command to enable energy supply by the power distribution unit allocated to a particular authorized user is sent on by the server in response to use of an identifying 
software the server is adapted to use received data from the power distribution unit allocated to the particular user to record energy usage by the particular authorized user and groupings of users including the particular authorized user (device usage 0030, 0034, 0036, 0043).
Chang does not disclose however Cherry teaches the server maintains databases of authorized users and nominated groupings of authorized users of the apparatus and has software adapted to enable and disable distribution of energy by the power distribution units through commands sent to the power distribution unit over the data network (0059, 0082).
Chang does not disclose however Cherry teaches at least one power distribution unit has an allocation to a particular authorized user and the database of authorized users records the allocation (0059, 0082).
Chang does not disclose however Cherry teaches a command to disable power supply by the power distribution unit allocated to the particular authorized user is able to be sent by the server to the power distribution unit if any one of a set of specified conditions stored by the server is detected at the server (0059, 0082).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Cherry.  The rationale to combine the teachings would be to prevent the unauthorized use of personal data to complete a transaction.


12.	Regarding claim 6, Chang discloses the system according to claim 1 wherein the or a said power distribution unit comprises a first portion having one or more electrical power outlets and a second portion positionable at a point accessible to an intending user the second portion being connected physically to the first portion and adapted for use by the intending user to enter identifying information or to present an identifying device adapted to identify an intending user (0016).

13.	Regarding claim 7, Chang discloses the system according to claim 1 wherein a said power distribution unit comprises a first portion having one or more electrical power outlets and a second portion positionable at a point remote from the first portion the second portion being adapted for use by the intending user to enter or derive from an identifying item information identifying an intending user and to transfer the said information wirelessly to the said power distribution unit (0016).





Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


15.	Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. [US Pub No. 2011/0314320 A1] in view of Cherry et al. [US Pub No. 2015/0206148 A1], and Hedley et al. [US Pub No. 2010/0286937 A1].

16.	Regarding claim 2, Chang does not disclose however Hedley teaches wherein the server software is adapted to estimate and report greenhouse gas emissions associated with energy usage of individual authorized users and groupings of authorized users (Hedley 0233).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Hedley.  The rationale to combine the teachings would be engaging in an energy analysis to determine analysis results, and optionally responsively controlling building systems, such as lighting, heating, air-conditioning, and other energy consuming systems. 

17.	Regarding claim 3, Chang does not disclose however Hedley teaches wherein the server is adapted to receive data from sensors of supply from any of gas, water and other non-electricity utilities by individual authorized users and groupings of authorized users, and by software to derive estimates of greenhouse gas emissions associated therewith using information received and stored by the server (Hedley 0233).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Hedley.  The rationale to combine the teachings would be engaging in an energy analysis to determine analysis results, and optionally 

18.	Regarding claim 4, Chang does not disclose however Hedley teaches wherein the server is provided with and maintains a set of rules for apportioning among users responsibility for:
energy supplied from the energy source that is not monitored by the or each power distribution units allocated to particular authorized users and estimated greenhouse gas emissions associated therewith; and
any supplies from any of gas, water or other non-electricity utilities not monitored at individual-authorized- user level and greenhouse gas emissions associated therewith as estimated by the system (Hedley 0246).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Hedley.  The rationale to combine the teachings would be engaging in an energy analysis to determine analysis results, and optionally responsively controlling building systems, such as lighting, heating, air-conditioning, and other energy consuming systems. 

19.	Regarding claim 5, Chang does not disclose however Hedley teaches wherein the server is further adapted to receive bank account data of authorized users, and by software to derive estimates of energy or greenhouse gas emissions for said authorized users based on the bank account data (Hedley 0246).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to . 

20.	Claims 8-11 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. [US Pub No. 2011/0314320 A1] in view of Stromberg [US Pub No. 2015/0032569 A1].

21.	Regarding claim 8, Chang does not disclose however Stromberg teaches the apparatus comprises a Radio Frequency Identification (RFID) device reader adapted to communicate over the data network with the server and on detection of an RFID tag or a device in RFID “card emulation” mode to send a message to the at least one server seeking authentication as an authorized user by the server and actuation of a said power distribution unit allocated to the authorized user (Stromberg 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Stromberg.  The rationale to combine the teachings would be a need for a solutions that provide an easier access to a service.

22.	Regarding claim 9, Chang does not disclose however Stromberg teaches wherein the RFID reader and the RFID tag or device in card emulation mode are of Near Field Communication (NFC) types (Stromberg 0068).  At the time of filing it would 

23	Regarding claim 10, Chang does not disclose however Stromberg teaches wherein:
a said power distribution unit comprises an RFID tag (Stromberg 0068);
the server is adapted to receive a message transmitted by a device held by an intending user that can read the RFID tag and that identifies the power distribution unit and the intending user, whereby to authenticate the intending user as an authorized user and to send a command to the power distribution unit comprising the RFID tag to enable provision of power therefrom (Stromberg 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Stromberg.  The rationale to combine the teachings would be a need for a solutions that provide an easier access to a service.

24.	Regarding claim 11, Chang does not disclose however Stromberg teaches wherein the RFID tag and the device that reads the RFID tag are of Near Field Communication (NFC) type (Stromberg 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Stromberg.  The rationale to combine the teachings would be a need for a solutions that provide an easier access to a service.


25.	Regarding claim 16, Chang does not disclose however Stromberg teaches wherein the RFID reading device is associated with a particular power distribution unit and authentication of an intending user by the at least one server comprises:
checking that the intending user is an authorized user (Stromberg 0068); and
checking that the authorized user is authorized to use the power distribution unit associated with the RFID reading device (Stromberg 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Stromberg.  The rationale to combine the teachings would be a need for a solutions that provide an easier access to a service.

26.	Claims 12-15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang et al. [US Pub No. 2011/0314320 A1] in view of Ben Ayed et al. [US Pub No. 2011/0215921 A1].

27.	Regarding claim 12, Chang does not disclose however Ben Ayed teaches wherein:
a said power distribution unit is adapted to be paired for digital communication with a device held by an intending user so as to receive identification data of intending user from the device (Ben Ayed 0032);
the power distribution unit is adapted on receipt of said identification data to send a message over the data network to the server seeking authentication of the intending user as an authorized user (Ben Ayed 0032).  At the time of filing it would have been 

28.	Regarding claim 13, Chang does not disclose however Ben Ayed teaches where pairing of the power distribution unit and the user-held device is by means of a short-range wireless communication protocol, preferably Bluetooth or Bluetooth Low Energy (Ben Ayed 0032).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Ben Ayed.  The rationale to combine the teachings would be in reducing the likelihood of losing a portable electronic device.

29.	Regarding claim 14, Chang does not disclose however Ben Ayed teaches wherein the RFID reading device is comprised in a mobile phone charging device adapted to have a mobile phone placed thereon for communication with the RFID reading device (Ben Ayed 0032).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Ben Ayed.  The rationale to combine the teachings would be in reducing the likelihood of losing a portable electronic device.

30.	Regarding claim 15, Chang does not disclose however Ben Ayed teaches wherein the server is adapted to store and apply a rule for responding to removal of the mobile phone from the mobile phone charging device (Ben Ayed 0100).  At the time of 

31.	Regarding claim 17, Chang does not disclose however Ben Ayed teaches wherein the server stores a correspondence between an authorized user and the or a particular power distribution unit and when an authentication request is received, checks both whether an intending user is an authorized user of the system and whether the request has been transmitted from the power distribution unit corresponding to that authorized user (Ben Ayed 0032).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chang to include the teachings of Ben Ayed.  The rationale to combine the teachings would be in reducing the likelihood of losing a portable electronic device.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)